DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (US 20150242552, hereinafter Kozloski, already of record) in view of Droz et al. (US 10347127, hereinafter Droz, already of record), and further in view of Krueger (US 20160167672, hereinafter Krueger).
              Regarding claims 1 and 13-15 (currently amended), Kozloski teaches a driving assistant apparatus, method, non-transitory storage medium and host vehicle, comprising:
a controller configured to (See at least Kozloski: Fig. 9, element 902):
…a number of occupants in a peripheral vehicle with a number of occupants in a host vehicle (See at least Kozloski: Para. 0020, lines 5-15), and…
… perform driving assistant processing to avoid a collision between the host vehicle and the peripheral vehicle (See at least Kozloski: Para. 0044).
Yet, Kozloski does not explicitly teach:
compare…
…based on a result of the comparison and on a health of at least one of the occupants in the peripheral vehicle, … 
However, in the same field of endeavor, Droz teaches:
compare (See at least Droz: Claim 1)…
…based on a result of the comparison (See at least Droz: Claim 1) …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a driving assistant apparatus, method, non-transitory storage medium and host vehicle of Kozloski, to incorporate comparison of passengers, as taught by Droz, for the benefit of increasing safety (see at least Droz: Claim 1).
Yet, Kozloski in combination with Droz does not explicitly teach:
…and on a health of at least one of the occupants in the peripheral vehicle…
However, in the same field of endeavor, Krueger teaches:
and on a health of at least one of the occupants in the peripheral vehicle (see at least Krueger: Para. 0169)…
It would have been obvious to one of ordinary skill in the art to include in a driving assistant apparatus, method, non-transitory storage medium and host vehicle of Kozloski in combination with Droz with health information as taught by Krueger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will enhance user safety.

	Regarding claim 2, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the peripheral vehicle is a vehicle that travels in front of or behind the host vehicle (See at least Kozloski: Para. 0076).

	Regarding claim 3, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the controller is further configured to: 
receive peripheral vehicle information from the peripheral vehicle, includes information indicating the number of occupants in the peripheral vehicle, and perform the driving assistant processing on a basis of the peripheral vehicle information (See at least Kozloski: Para. 0020).

	Regarding claim 4, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 3. Kozloski further teaches:
wherein the peripheral vehicle information further includes information indicating a travelling state of the peripheral vehicle (See at least Kozloski: Para. 0052).

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Droz and Krueger as applied to claims 1 and 3 above, and further in view of Gay et al. (US 20140257867, hereinafter Gay, already of record).
	Regarding claim 5, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the controller is further configured to perform the driving assistant processing, where the number of occupants in the peripheral vehicle in front of the host vehicle… by controlling a distance between the host vehicle and the peripheral vehicle to widen the distance to the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0076; Para. 0077; Para. 0061).
Yet, Kozloski in combination with Droz does not explicitly teach:
…is larger than a predetermined number of people…
However, in the same field of endeavor, Gay teaches:
…is larger than a predetermined number of people (See at least Gay: Para. 0050, lines 23-24)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz and Krueger, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).

	
	Regarding claim 8, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the he controller is further configured to, where the number of occupants in the peripheral vehicle behind the host vehicle … control a distance between the host vehicle and the peripheral vehicle to widen a distance to the peripheral vehicle behind the host vehicle, or control a lane change operation of the host vehicle as the driving assistant processing (See at least Kozloski: Para. 0076; Para. 0077; Para. 0039, Para. 0040; Para. 0061).
Yet, Kozloski in combination with Droz and Krueger does not explicitly teach:
…is larger than a predetermined number of people…
However, in the same field of endeavor, Gay teaches:
…is larger than a predetermined number of people (See at least Gay: Para. 0050)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz and Krueger, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).

	Regarding claim 9, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 3. Kozloski further teaches:
wherein the controller is further configured to: 
receive, where the number of occupants in the peripheral vehicle behind the host vehicle … the peripheral vehicle information of the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0076), and 
perform the driving assistant processing on a basis of the peripheral vehicle information of the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0020).
Yet, Kozloski in combination with Droz and Krueger does not explicitly teach:
…is larger than a predetermined number of people…
However, in the same field of endeavor, Gay teaches:
…is larger than a predetermined number of people (See at least Gay: Para. 0050, lines 23-24)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz and Krueger, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).

	Regarding claim 10, Kozloski in combination with Droz, Krueger and Gay, teaches a driving assistant apparatus, according to claim 9. Kozloski further teaches:
wherein the controller is further configured to, on a basis of the peripheral vehicle information of the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0076), control sudden braking of the host vehicle or control a lane change operation of the host vehicle as the driving assistant processing (See at least Kozloski: Para. 0039, lines 1-6; Para. 0040, lines 1-2; Para. 0061, lines 1-6).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Droz, Krueger and Gay, as applied to claims 1 and 3 above, and further in view of Zecha (DE 102009057978, hereinafter Zecha. For citation purposes, numbers of paragraph and line refer to the machine translation, already of record).	
	Regarding claim 6, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 3. 
Yet, Kozloski in combination with Droz and Krueger does not explicitly teach:
wherein the controller is further configured to:
receive the peripheral vehicle information of a nearest peripheral vehicle in front of the host vehicle, and 
receive, when the number of occupants in the nearest peripheral vehicle is larger than a predetermined number of people, the peripheral vehicle information of a second nearest peripheral vehicle in front of the host vehicle.
However, in the same field of endeavor, Gay teaches:
…when the number of occupants in the … peripheral vehicle is larger than a predetermined number of people (See at least Gay: Para. 0050)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz and Krueger, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).
Yet, Kozloski in combination with Droz, Krueger and Gay does not explicitly teach:
wherein the controller is further configured to:
receive the peripheral vehicle information of a nearest peripheral vehicle in front of the host vehicle, and 
receive, … nearest peripheral vehicle is larger than a predetermined number of people, the peripheral vehicle information of a second nearest peripheral vehicle in front of the host vehicle.
However, in the same field of endeavor, Zecha teaches:
wherein the controller is further configured to:
receive the peripheral vehicle information of a nearest peripheral vehicle in front of the host vehicle, and 
receive (See at least Zecha: Para. 0007)… the peripheral vehicle information of a second nearest peripheral vehicle in front of the host vehicle (See at least Zecha: Para. 0007).  The combination of features between Gay and Zecha, to be further combined with Kozloski, now addresses the claimed limitation.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz, Krueger and Gay, to incorporate acquiring information of vehicles in vicinity, as taught by Zecha, for the benefit of detecting several target vehicles or road users in the vicinity of the measuring vehicle simultaneously and realistically, thereby to increase safety (see at least Zecha: Para. 24).

Regarding claim 7, Kozloski in combination with Droz, Krueger, Gay and Zecha teaches a driving assistant apparatus, according to claim 6. 
Kozloski further teaches:
… control sudden braking of the host vehicle as the driving assistant processing (See at least Kozloski: Para. 0039).
Yet, Kozloski in combination with Droz, Krueger and Gay does not explicitly teach:
wherein the controller is further configured to, on a basis of the peripheral vehicle information of the nearest peripheral vehicle and the peripheral vehicle information of the second nearest peripheral vehicle…
However, in the same field of endeavor, Zecha teaches:
wherein the controller is further configured to, on a basis of the peripheral vehicle information of the nearest peripheral vehicle and the peripheral vehicle information of the second nearest peripheral vehicle (See at least Zecha: Para. 0007)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz, Krueger and Gay, to incorporate acquiring information of vehicles in vicinity, as taught by Zecha, for the benefit of detecting several target vehicles or road users in the vicinity of the measuring vehicle simultaneously and realistically, thereby to increase safety (see at least Zecha: Para. 24).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Droz and Krueger, as applied to claim 1, and further in view of Rubin et al. (US 20130293394, hereinafter Rubin, already of record).
	Regarding claim 12, Kozloski in combination with Droz and Krueger teaches a driving assistant apparatus, according to claim 1. 
Yet, Kozloski in combination with Droz and Krueger does not explicitly teach:
wherein the controller is further configured to control output of a warning message corresponding to the number of occupants in the peripheral vehicle.
However, in the same field of endeavor, Rubin teaches:
wherein the controller is further configured to control output of a warning message corresponding to the number of occupants in the peripheral vehicle (See at least Rubin: Para. 0639).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Droz and Krueger, to incorporate passenger number display of vehicles, as taught by Rubin, for the benefit of improving safety and courtesy (see at least Rubin: Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./             Examiner, Art Unit 3663                                                                                                                                                                                           
/TYLER J LEE/             Primary Examiner, Art Unit 3663